Citation Nr: 1016002	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code, beyond November 2, 2006.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to 
November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


FINDINGS OF FACT

1. The Veteran's basic delimiting period for receiving 
Chapter 30 educational assistance benefits began on November 
1, 1996, and expired on November 2, 2006.

2.  It is not shown by medical evidence that a physical or 
mental disability prevented the Veteran from initiating or 
completing an educational program for any period during his 
basic Chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code, beyond November 2, 2006, have 
not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 21.7050, 21.7051 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

The Board notes that the VCAA is not applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the Court held that the 
VCAA, with its expanded duties to notify and assist, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statute at issue in this case is not found in Chapter 51 
(rather, in Chapter 30). 

Moreover, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also VAOPGCPREC 2-2004 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed). 
Therefore, the Board finds that no further action is 
necessary under the VCAA because it is the law, not the 
evidence that is dispositive in regard to this claim.

The Board notes that the August 2008 statement of the case 
(SOC) lists a VA Form 22-1990, Application for Education 
Benefits, as evidence considered in consideration of the 
Veteran's claim.  The RO indicated that it received the 
claimant's application for benefits along with a copy of his 
DD 214 and enrollment certification from El Camino College on 
August 30, 2007.  While both the DD 214 and enrollment 
certification from El Camino College (stamped as received on 
August 29, 2007), are associated with the record, no copy of 
the VA Form 22-1990 is in the record currently before the 
Board.  Nevertheless, the Veteran does not contend, nor does 
the evidence indicate, that such application was filed with 
VA prior to November 2, 2006; rather, in his notice of 
disagreement (NOD), the Veteran himself indicated that he was 
advised in November 2006 by El Camino College that his 
paperwork had not yet been received.  In his substantive 
appeal, he reported that, on November 2, 2006, his 
application and forms were filed with the Veterans Affairs 
contact at Compton Community College.  

As will be discussed below, even if the claim was filed with 
the Veterans Affairs contact prior to November 2, 2006, 
extension of the delimiting date beyond November 2, 2006 is 
not warranted.  Further, as will also be discussed below, the 
periods of enrollment at issue in this case are those 
certified by El Camino College in August 2007; specifically, 
from February to June 2007 and from August to December 2007.  
As these periods are after November 2, 2006, educational 
benefits for these periods are not warranted.  Based on the 
foregoing, the Board finds that a remand to attempt to obtain 
a copy of the VA Form 22-1990 would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Law and Regulations

The law provides a ten-year period of eligibility during 
which an individual may use his entitlement to educational 
assistance benefits; that period begins on the date of the 
Veteran's last discharge from active duty.  38 U.S.C.A. § 
3031 (West 2002); 38 C.F.R. § 21.7050 (2009).  

An extension of the applicable delimiting period shall be 
granted when it is determined that the veteran was prevented 
from initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  It must be clearly established 
by medical evidence that such a program of education was 
medically infeasible.  VA will not consider a veteran who is 
disabled for a period of 30 days or less as having been 
prevented from initiating or completing a chosen program, 
unless the evidence establishes that the veteran was 
prevented from enrolling or reenrolling in the chosen program 
or was forced to discontinue attendance, because of the short 
disability.  38 C.F.R. § 21.7051(a)(2) (2009).

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates: (1) the date the educational institution certifies the 
enrollment; (2) the date one year before VA receives the 
appellant's claim; (3) the effective date of the approval of 
the course.  38 C.F.R. § 21.7131(a) (2009).

Analysis

In the present case, the record reflects that the Veteran 
separated from active military service on November 1, 1996.  
There is no evidence of record to indicate that the Veteran 
had any active duty after November 1, 1996.  Thus, the 
delimiting date for educational assistance benefits under 
Chapter 30 is November 2, 2006.  38 U.S.C.A. § 3031; 
38 C.F.R. § 21.7050.  

The Veteran contends that he is entitled to extension of his 
delimiting date as all documents necessary for certification 
were submitted to the VA representative at his school prior 
to November 2006.

The record reflects that, in August 2007, VA received an 
Enrollment Certification from El Camino College, certifying 
that the Veteran was enrolled in nine credit hours from 
February 10, 2007 to June 8, 2007 and in 13 credit hours from 
August 25, 2007 to December 14, 2007.  In September 2007, the 
RO denied the Veteran's claim for educational benefits under 
Chapter 30 as his eligibility period ended on November 2, 
2006.  

In his NOD, the Veteran asserted that he had submitted all 
necessary documents to the Veteran Representative, E.J., in 
July 2006.  He added that he checked back about three weeks 
later, and was informed that E.J. was on vacation.  He stated 
that he returned to the office on August 31, 2006 and was 
told that E.J. had retired and that no one was assigned to 
take her caseload.  He reported that, in September 2006, he 
was informed by the Admissions and Records clerk that Compton 
Community College had merged with El Camino College, and all 
veteran information was being sent to the Torrance Campus of 
El Camino College.  The Veteran indicated that he then called 
M.A. at El Camino College, who informed him that she had not 
received his information from Compton Community College.  He 
stated that he returned to the Compton Campus, where he was 
advised he would have to complete the required paperwork 
again, which would then be forwarded to the El Camino Campus.  
He reported that, in November 2006, he called the El Camino 
Campus, and was informed that his paperwork had not been 
received.  

In support of his assertions, the Veteran submitted an April 
2008 letter from El Camino College verifying that, in the 
fall of 2006, Compton College formed a partnership with El 
Camino College and became El Camino College Compton Center.  
The Acting Director of Enrollment Services indicated that the 
veteran certification responsibilities were moved to El 
Camino Campus, and that all certifications which were 
previously completed at Compton College were sent to the El 
Camino Campus.  The Acting Director noted that the Veteran 
reported that his certification papers were not sent to the 
main campus because of a mix-up with the retirement of Mrs. 
J., who did retire during that time period, and added that 
this mix-up, apparently, did occur.  

In his September 2008 substantive appeal the Veteran 
indicated that he was not challenging the delimiting date of 
November 2, 2006, but reiterated that, on that date, his 
completed application and forms had been filed with the 
Veterans Affairs contact at Compton Community College.  He 
reported that, about five weeks after filing these forms, he 
returned to the VA office to check on the status of his 
claim, and was informed that Mrs. J. was out with illness, 
and she was the only person who could complete the submission 
process.  He added that he returned to the office a month 
later and was informed that Mrs. J. had passed away.  He 
indicated that, at the same time, El Camino College was 
taking over Compton Community College, and his paperwork fell 
through the cracks.  Along with the substantive appeal, the 
Veteran submitted unofficial transcripts from Compton 
Community College and El Camino College, reflecting courses 
completed in the fall of 1989, spring, summer, and fall of 
1990, fall of 1999, summer of 2000, fall of 2006, and spring 
and fall of 2007.  

The Veteran does not contend, nor does the record reflect, 
that a physical or mental disability prevented him from 
initiating or completing an educational program for any 
period during his basic Chapter 30 delimiting period.  
Rather, as stated above, his sole argument is that he is 
entitled to extension of the delimiting date because he filed 
paperwork with the Veterans Affairs contact at his school 
prior to November 2, 2006.  Nevertheless, there is no 
provision in the law which allows for an extension of the 
delimiting period for any reason other than a physical or 
mental disability.  See 38 U.S.C.A. § 3031(d); 38 C.F.R. § 
21.7051(a)(2).  As the available evidence does not establish, 
and the Veteran does not contend, that he was prevented from 
completing his chosen program of education prior to November 
2, 2006 because of a physical or mental disability, his 
application for extension of the delimiting date cannot be 
granted.  Significantly, the unofficial transcripts verify 
that the Veteran completed 11 credit hours of coursework 
during this 10 year period.  

The Board further notes that there are some inconsistencies 
in the Veteran's description of events regarding his claim 
for educational benefits.  In this regard, in his NOD, he 
stated that the veteran representative at Compton Community 
College was on vacation and subsequently retired after he 
filed his paperwork, while, in his substantive appeal, he 
reported that this person was ill and passed away after he 
filed his paperwork.  Despite these inconsistencies, even 
assuming, arguendo, that the Veteran did file all necessary 
paperwork with the veteran representative at Compton 
Community College prior to November 2, 2006, there is no 
indication in the record before the Board that the enrollment 
certification was received prior to August 2007.  A veteran 
representative at a community college is not a VA employee, 
and a claim filed with such a representative does not 
constitute a claim filed with VA.  The date of claim is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.  38 C.F.R. § 21.1029(b).  

Moreover, while the Board acknowledges that the Veteran has 
submitted unofficial transcripts reflecting that he completed 
coursework during the 10 year period from November 1996 to 
November 2006, at Compton Community College and El Camino 
College, the August 2007 Enrollment Certification reflects 
training from February to June 2007 and August to December 
2007.  These dates are after the November 2, 2006 expiration 
of the Veteran's Chapter 30 educational benefits.  
Accordingly, the periods of enrollment at issue here, from 
February to June 2007 and from August to December 2007, do 
not qualify for retroactive payment of Chapter 30 educational 
assistance benefits because they did not begin until after 
the November 2, 2006 delimiting date.  See 38 C.F.R. § 
21.7131(a)(1)(ii).

By law, educational benefits cannot be awarded beyond the 10-
year delimiting period, unless certain exceptions to the 
controlling legal criteria have been met.  The Veteran does 
not fall within any of the exceptions, and the Board has no 
authority to overturn or to disregard the very specific 
limitations on the award of Chapter 30 educational benefits.  
The Board is sympathetic to the Veteran's situation, but is 
bound by the law.  Therefore, the Board finds that the claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994). 


ORDER

Entitlement to an extension of the delimiting date for the 
award of educational assistance benefits under Chapter 30, 
Title 38, United States Code, beyond November 2, 2006 is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


